Title: To James Madison from William Charles Coles Claiborne, 11 March 1807
From: Claiborne, William Charles Coles
To: Madison, James



Sir,
New Orleans March 11th. 1807

Mr. Graham having returned, and the state of things being now such, as to admit of my absence from the Territory, I shall avail myself of the President’s permission, and will leave this for the United States about the last of April or the first of May.  The conspiracy seems now at an end; but General Wilkinson and myself, are encountering here much abuse, for the conduct which we pursued; for these attacks, however, my mind was prepared, and I must confess they give me no concern.
In a former letter, I mentioned to you, that there had been a Mexican association in this City, of which Doctor John Watkins was a Member; under an impression that the formation and proceedings of this association were improper and contrary to a Law of the U. States, I have been compelled to discontinue Mr. Watkins as Mayor of New Orleans, and shall probably remove some officers of the Militia who are also implicated.  With respect to Doctor Watkins, it is due to Justice to add, that I believe he meditated nothing against the American Government, & that he sincerely loves his Country; I however am of opinion that his zeal for the liberation of Mexico led him into some imprudencies, and under this impression, altho’ my private regard for him was considerable, I have withdrawn my official patronage; This act will probably break asunder our former friendship, and add this Citizen to the number of my inveterate enemies.  But whatever a sense of duty commands, I shall always do, perfectly regardless of personal consequences.  I am Sir, very respectfully yo: hble Servant

William C. C. Claiborne

